Citation Nr: 1221679	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  10-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a final disallowed claim for service connection for residuals of rheumatic fever affecting the heart and joints of the lower extremities.

2.  Entitlement to service connection for residuals of rheumatic fever affecting the heart and joints of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2011, the Veteran withdrew his request for a hearing before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of rheumatic fever affecting the heart and joints of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A May 2005 rating decision declined to reopen the Veteran's claim for service connection for residuals of rheumatic fever.  The Veteran did not perfect an appeal of that decision.

2.  The evidence received since the May 2005 rating decision that declined to reopen the Veteran's claim for service connection for residuals of rheumatic fever, is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.





CONCLUSIONS OF LAW

1.  The May 2005 rating decision that declined to reopen the Veteran's claim for service connection for residuals of rheumatic fever is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for residuals of rheumatic fever affecting the heart and joints of the lower extremities, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in December 1989, the RO denied service connection for residuals of rheumatoid fever.  The Veteran did not file a timely appeal of that rating decision.  Thereafter, by rating decisions in June 2003, and May 2005, the RO declined reopening the Veteran's claim for service connection for residuals of rheumatic fever due to lack of new and material evidence to reopen the claim.  Specifically, the RO determined that the evidence showed the condition pre-existed service and there was no evidence showing that it was aggravated by it.  The Veteran did not appeal the May 2005 rating decision.  Moreover, new and material evidence was not submitted within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Although in a rating decision in October 2009 the RO declined to reopen the Veteran's claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the May 2005 rating decision became final because the Veteran did not file a timely appeal.

A claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in June 2009.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 2005 rating decision, the evidence consisted of the following: Service treatment records, which contain a pre-induction examination report dated in April 1968, that noted a medical history of rheumatic fever with no cardiac involvement.  On separation from service in July 1968, the examiner reported a history of rheumatic fever, age 6 or 7, with no heart murmur.  The Veteran was given a hardship discharge.  The Veteran's DD 214 form shows that the last digit of the Veteran's social security number was reported in error.  

A February 1971 private hospitalization discharge summary from Macon Hospital in Georgia, shows the Veteran was admitted for acute exacerbation of rheumatic fever with heart disease.  A heart murmur was also noted.  The clinician reported a history of rheumatic fever at the age of 7 in 1950, and hospital admissions to the Heart Clinic due to rheumatic fever in 1954 and 1956.  The clinician indicated that there had been no contact with the Veteran from 1956 to 1971.  Private treatment reports in 2001 show treatment for a cardiac disability, to include rheumatoid heart disease.  A June 2001 letter from the Social Security Administration (SSA) showing that the Veteran was awarded social security benefits, to include supplemental security income benefits.  In a statement in November 2004, the Veteran's private treating physician, Dr. S.G.A., noted that the Veteran had been drafted into active duty even though he had been diagnosed and treated for rheumatic fever and rheumatic heart disease after discharge from the military.  Dr. S.G.A. stated that the Veteran was hospitalized almost immediately following discharge from service, in 1968, for rheumatic fever and rheumatic heart disease, which resulted in the termination of his employment post-service discharge.  Dr. S.G.A. opined, based on a review of medical records, that the Veteran's illness may have been present during service.  

In a statement in October 1996, the Veteran argued that he suffered from residuals of rheumatoid fever prior to service and the condition was aggravated during service.  In a June 2002 statement, the Veteran stated that on service discharge, he was found to have a murmur.  In subsequent statements the Veteran reported that he suffered from heart disease prior to service and had been wrongfully drafted against his will under the wrong social security number.  In a statement in September 2003, the Veteran's former school teacher from 1948 to 1949, stated that the Veteran had been diagnosed with rheumatic fever and had been homebound until 1953.  

Evidence added to the record since the time of the last final decision includes the following documents:  Post-service employment records showing that in May 1969, the Veteran was apparently terminated from his employment due to having been AWOL 5 consecutive days.  A July 1972 letter from the SSA shows that the Veteran was denied the Veteran's request for disability benefits.  

The Veteran also asserted in statements that he suffered from residuals of rheumatic fever affecting the legs which were aggravated during the Veteran's basic training.  In this regard, in an August 2009 statement, he stated that after service the condition remained symptomatic and he was AWOL from his employment in 1969 due to treatment for rheumatic fever affecting his legs.  Reportedly, he was admitted for treatment at the Macon Hospital from May 1969 to 1970, however, the records had been destroyed.  The Veteran also stated that due to the condition affecting his legs, he had been unable to walk until the age of 9, and claimed to have been hospitalized, presumably intermittently, for the condition from 1949 to 1971.  In an October 2009 statement the Veteran's spouse reported that the Veteran was treated for rheumatoid fever after discharge from service, since as early as 1969.  Thereafter in a statement in October 2009, the Veteran denied ever having any heart problems until the age of 53, however, he also reported that prior to service he had a heart blockage from inflammation, a heart murmur, and rheumatic heart disease.  He claimed his post-service treatment records were unavailable due to erroneously having been listed under 2 different social security numbers.  The Veteran also submitted a private treatment record dated in September 2011, which noted a history of ankle problems in service which rendered him unable to walk after discharge from active duty.  His past medical history was remarkable for arthritis, heart problems, gout, circulation problems and rheumatic fever.  

The Board finds that the Veteran's reports of residuals of rheumatic fever affecting the lower extremities and heart prior to service, aggravated by active duty training and his reports of continuing symptomatology following service discharge, along with medical records showing complaints affecting the lower extremities since service and current diagnoses of medical conditions affecting the lower extremities, albeit as reported by the Veteran, are sufficient to reopen the claim, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  Those reports, diagnoses, and medical evidence that etiologically link the Veteran's complaints of residuals of  rheumatoid fever affecting the lower extremities and heart, are presumed credible for the sole purpose of determining whether the claim of entitlement to service connection for a residuals of rheumatic fever should be reopened.  The Board concludes that the evidence described above constitutes new and material evidence sufficient to reopen the Veteran's claim.  Thus, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Accordingly, the Board finds that new and material evidence has been submitted.  The claim for service connection is reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen the claim for service connection for residuals of rheumatic fever affecting the heart and joints of the lower extremities.  To that extent only, the appeal is allowed.


REMAND

In light of the reopening of the claim of service connection for residuals of rheumatic fever, the Board finds that further development is necessary prior to the disposition of the claim.

As noted previously, the Veteran contends that he currently suffers from residuals of residuals of rheumatic fever affecting the heart and joints of the lower extremities, which pre-existed service and were aggravated by it.  Specifically, the Veteran claims that prior to service he suffered from rheumatic fever and residuals manifested by pain in his legs that impaired his ability to walk, as well as a heart condition.  He asserts these symptoms were aggravated during basic training as manifested by shortness of breath, pain in his legs and inability to move his legs.  The Veteran claims that because his condition worsened in service, he was  hospitalized a few months after discharge from service.  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b) (2010); 38 U.S.C.A. § 1111 (West 2002). 

The service treatment records contain a pre-induction examination report dated in April 1968 that noted a medical history of rheumatic fever with no cardiac involvement.  On separation from service in July 1968, the examiner reported a history of rheumatic fever, age 6 or 7, with no heart murmur.  The service treatment records are otherwise negative for any complaints, history or findings attributable to residuals of rheumatic fever.  The Veteran was given a hardship discharge short of 2 months of service.  

After service, records show that the Veteran was hospitalized for acute exacerbation of rheumatic fever with heart disease in February 1971.  The clinician reported a history of rheumatic fever at the age of 7 in 1950, and hospital admissions in 1954 and 1956.  While the Veteran reported being hospitalized at the Macon Hospital from May 1969 to 1970, the clinician who prepared the February 1971 report noted that the facility had lost contact with the Veteran from 1956 to 1971.  Private treatment reports in 2001 show treatment for rheumatoid heart disease.  The Veteran also submitted a private treatment records dated in September 2011, which noted a history of ankle problems in service which rendered him unable to walk after discharge from active duty.  His past medical history was remarkable for arthritis, heart problems, gout, circulation problems and rheumatic fever.  

The Board is mindful that in a statement in November 2004, Dr. S.G.A., reported that that the Veteran was hospitalized almost for rheumatic fever and rheumatic heart disease in 1968, and opined, based on a review of medical records, that the Veteran's illness may have been present during service.  While supportive of the Veteran's claim, Dr. S.G.A.'s statement is speculative in nature and, thus, of reduced probative value.  Swann v. Brown, 5 Vet. App. 229 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Additionally, while Dr. S.G.A. noted having reviewed medical records, he did not indicate that etiological findings were based on a review of the pertinent evidence of record, to include service treatment records.  Rather, those findings appear to have been based on the clinical treatment of the Veteran, which began many years after service, and on the Veteran's current assertions of onset of the claimed disability in service.

The Board acknowledges that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private clinician's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard Dr. S.G.A.'s opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, the Board considers it significant that Dr. S.G.A. did not provide a rationale for the opinion that the Veteran's current residuals of rheumatic fever, to include rheumatic heart disease, had onset in service.  Sklar v. Brown, 5 Vet. App. 140 (1993) (if an examiner does not provide a rationale for an opinion, that weighs against the probative value of the opinion).  Accordingly, the Board finds that Dr. S.G.A.'s opinion associating the Veteran's residuals of rheumatic fever to service is an insufficient basis for granting service connection.  To ensure a thorough examination and evaluation, the Veteran's claimed residuals of rheumatic fever must be viewed in relation to its history.  38 C.F.R. § 4.1 (2011).

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran has not been afforded a VA examination that addresses the etiology of his current complaints.  Thus, it remains unclear whether the claimed residuals of rheumatic fever affecting the heart and joints of the lower extremities were incurred in, aggravated, or permanently worsened as a result of active service.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of his service connection claim.

Next, the Board notes that a June 2001 letter from the Social Security Administration (SSA) shows that the Veteran is in receipt of disability benefits effective December 2000.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, the RO/AMC should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Finally, a December 2010 VAMC medical report suggests there may be outstanding VA treatment records.  These records have not been associated with the claims file.  Accordingly, the RO should attempt to secure treatment records from the VAMC in Macon, Georgia.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claim on appeal, to include medical records from Dr. S.G.A., the Medical Center of Central Georgia, and Dr. C.W.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claim for service connection, including treatment records from Dr. S. Ampoful, the Medical Center of Central Georgia, and Dr. C. Williams.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the claims file all medical records from the Dublin VAMC, located in Macon, Georgia.  All attempts to secure those records should be documented in the claims folder.  

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain from the SSA and associate with the claims file a copy of any decision(s) issued regarding the Veteran's claim for Social Security disability benefits and the records, including medical records relied upon in that decision.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After completing the requested development in paragraphs #1, #2, and #3, schedule for a VA examination to determine the nature, severity, and etiology of any residuals of rheumatic fever affecting the heart and joints of the lower extremities that are present.  The examiner should review the claim file and should note that review in the report.  Opinions should be provided based upon a thorough review of the service treatment records, medical evidence of record, and sound medical principles.  

The examiner's attention is directed to the service treatment records, the February 1971 hospital discharge summary, and the November 2004 medical opinion report from Dr. S.G.A. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.  The examiner should provide the following opinions: 

(a) Identify any residuals of rheumatic fever affecting the heart and joints of the lower extremities that is present.
 
(b) Is it clear and unmistakable (i.e., undebatable) that any current residuals of rheumatic fever affecting the heart and joints of the lower extremities pre-existed the Veteran's military service?  If so, is it clear and unmistakable (i.e., undebatable) that the residuals were not permanently aggravated beyond the natural progress of the disease during that period of service from June 1968 to July 1968?  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness attaches only when there is an induction examination in which the currently claimed disability was not noted).

(c) If the above responses are negative, is it at least as likely as not (50 percent or greater probability) that any current residuals of rheumatic fever affecting the heart and joints of the lower extremities had their onset in service from June 1968 to July 1968, or are otherwise etiologically related to the Veteran's period of active service?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Then, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


